As filed with the Securities and Exchange Commission on October 30, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6653 The Jensen Portfolio, Inc. (Exact name of registrant as specified in charter) 2130 Pacwest Center, 1ifth Avenue Portland, OR 97204-3721 (Address of principal executive offices) (Zip code) Robert McIver 2130 Pacwest Center, 1ifth Avenue Portland, OR 97204-3721 (Name and address of agent for service) (800) 221-4384 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:August 31, 2007 Item 1. Schedule of Investments. The Jensen Portfolio, Inc. Schedule of Investments August 31, 2007 (Unaudited) (showing percentage of total net assets) SHARES VALUE Common Stock - 98.62% Beverages - 6.21% 928,000 The Coca-Cola Company $ 49,907,840 1,323,000 PepsiCo, Inc. 90,003,690 139,911,530 Capital Markets - 3.78% 1,659,000 T. Rowe Price Group Inc. 85,139,880 Chemicals - 2.95% 1,595,000 Ecolab, Inc. 66,447,700 Commercial Banks - 3.86% 2,381,000 Wells Fargo & Company 87,001,740 Commercial Services & Supplies - 3.71% 2,170,000 Equifax, Inc. 83,588,400 Electrical Equipment - 5.50% 2,515,000 Emerson Electric Co. 123,813,450 Electronic Equipment & Instruments - 3.17% 830,000 CDW Corporation (a) 71,438,100 Food & Staples Retailing - 3.11% 2,097,000 Sysco Corporation 69,997,860 Health Care Equipment & Supplies - 9.41% 1,821,400 Medtronic, Inc. 96,242,776 1,733,000 Stryker Corporation 115,764,400 212,007,176 Health Care Providers & Services - 2.22% 1,359,000 Patterson Companies Inc. (a) 49,984,020 Household Products - 10.86% 644,000 The Clorox Company 38,511,200 1,387,000 Colgate-Palmolive Company 91,985,840 1,747,000 The Procter & Gamble Company 114,096,570 244,593,610 Industrial Conglomerates - 10.52% 1,281,500 3M Co. 116,603,685 3,098,800 General Electric Company 120,450,356 237,054,041 IT Services - 7.42% 2,092,500 Automatic Data Processing, Inc. 95,710,950 1,607,000 Paychex, Inc. 71,399,010 167,109,960 Machinery - 2.38% 690,000 Danaher Corporation 53,585,400 Media - 8.35% 1,656,000 The McGraw-Hill Companies, Inc. 83,561,760 2,051,000 Omnicom Group Inc. 104,457,430 188,019,190 Pharmaceuticals - 8.77% 1,958,000 Abbott Laboratories 101,639,780 1,551,500 Johnson & Johnson 95,867,185 197,506,965 Software - 3.83% 3,007,200 Microsoft Corporation 86,396,856 Specialty Retail - 2.57% 1,672,000 Bed Bath & Beyond, Inc. (a) 57,918,080 Total Common Stock (Cost $1,627,632,660) 2,221,513,958 PRINCIPAL AMOUNT Short Term Investments - 1.22% Commercial Paper - 1.21% $ 27,292,000 American Express, 5.04%, 09/04/07 27,280,965 Variable Rate Demand Notes (b) - 0.01% 276,523 Wisconsin Corporate Central Credit Union, 4.99% 276,523 Total Short Term Investments (Cost $27,557,488) 27,557,488 Total Investments - 99.84%(Cost $1,655,190,148) 2,249,071,446 Other Assets in Excess of Liabilities - 0.16% 3,621,578 TOTAL NET ASSETS - 100.00% $ 2,252,693,024 (a) Non-Income Producing (b) Variable rate demand notes are considered short-term obligations and are payable on demand. Interest rates change periodically on specified dates.The rates shown are as of August 31, 2007. The cost basis of investments for federal income tax purposes at August 31, 2007 was as follows*: Cost of investments $1,655,190,148 Gross unrealized appreciation 600,272,766 Gross unrealized depreciation (6,391,468) Net unrealized appreciation $593,881,298 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, as well as other information regarding securities valuation and other significant accounting policies, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Jensen Portfolio, Inc. By (Signature and Title)/s/ Robert McIver Robert McIver, President Date10/29/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Robert McIver, President Robert McIver, President Date 10/29/2007 By (Signature and Title)/s/ Brian Ferrie Brian Ferrie, Treasurer Date 10/29/2007
